Filed with the Securities and Exchange Commission on August 27, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22824 (Investment Company Act file number) Steben Select Multi-Strategy Fund (Exact name of Registrant as specified in charter) 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Address of principal executive offices) (Zip code) Francine J. Rosenberger, Esq. c/o Steben & Company, Inc. 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Name and address of agent for service) (240) 631-7600 (Registrant’s telephone number, including area code) Date of fiscal year end: March 31 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record. No securities required voting during the reported period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Steben Select Multi-Strategy Fund By (Signature and Title)/s/Kenneth Steben Kenneth Steben, Chief Executive Officer DateAugust 26, 2014
